
	
		II
		112th CONGRESS
		1st Session
		S. 1189
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2011
			Mr. Portman (for
			 himself, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 Enzi, Mr. Hatch,
			 Mr. Risch, and Mr. Toomey) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Unfunded Mandates Reform Act of 1995 (2
		  U.S.C. 1501 et seq.) to provide for regulatory impact analyses for certain
		  rules, consideration of the least burdensome regulatory alternative, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unfunded Mandates Accountability Act
			 of 2011.
		2.FindingsCongress finds the following:
			(1)The public has a
			 right to know the benefits and costs of regulation. Effective regulatory
			 programs provide important benefits to the public, including protecting the
			 environment, worker safety, and human health. Regulations also impose
			 significant costs on individuals, employers, State, local, and tribal
			 governments, diverting resources from other important priorities.
			(2)Better regulatory
			 analysis and review should improve the quality of agency decisions, increasing
			 the benefits and reducing unwarranted costs of regulation.
			(3)Disclosure and
			 scrutiny of key information underlying agency decisions should make Government
			 more accountable to the public it serves.
			3.Regulatory
			 impact analyses for certain rules
			(a)Regulatory
			 impact analyses for certain rulesSection 202 of the Unfunded
			 Mandates Reform Act of 1995 (2 U.S.C. 1532) is amended—
				(1)by striking the
			 section heading and inserting the following:
					
						202.Regulatory
				impact analyses for certain
				rules
						;
				(2)by redesignating
			 subsections (b) and (c) as subsections (d) and (e), respectively;
				(3)by striking
			 subsection (a) and inserting the following:
					
						(a)DefinitionIn
				this section, the term cost means the cost of compliance and any
				reasonably foreseeable indirect costs, including revenues lost as a result of
				an agency rule subject to this section.
						(b)In
				generalBefore promulgating any proposed or final rule that may
				have an annual effect on the economy of $100,000,000 or more (adjusted for
				inflation), or that may result in the expenditure by State, local, and tribal
				governments, in the aggregate, of $100,000,000 or more (adjusted for inflation)
				in any 1 year, each agency shall prepare and publish in the Federal Register an
				initial and final regulatory impact analysis. The initial regulatory impact
				analysis shall accompany the agency’s notice of proposed rulemaking and shall
				be open to public comment. The final regulatory impact analysis shall accompany
				the final rule.
						(c)ContentThe
				initial and final regulatory impact analysis under subsection (b) shall
				include—
							(1)(A)an analysis of the
				anticipated benefits and costs of the rule, which shall be quantified to the
				extent feasible;
								(B)an analysis of the benefits and costs
				of a reasonable number of regulatory alternatives within the range of the
				agency’s discretion under the statute authorizing the rule, including
				alternatives that—
									(i)require no action by the Federal
				Government; and
									(ii)use incentives and market-based
				means to encourage the desired behavior, provide information upon which choices
				can be made by the public, or employ other flexible regulatory options that
				permit the greatest flexibility in achieving the objectives of the statutory
				provision authorizing the rule; and
									(C)an explanation that the rule meets the
				requirements of section 205;
								(2)an assessment of
				the extent to which—
								(A)the costs to
				State, local and tribal governments may be paid with Federal financial
				assistance (or otherwise paid for by the Federal Government); and
								(B)there are
				available Federal resources to carry out the rule;
								(3)estimates
				of—
								(A)any
				disproportionate budgetary effects of the rule upon any particular regions of
				the Nation or particular State, local, or tribal governments, urban or rural or
				other types of communities, or particular segments of the private sector;
				and
								(B)the effect of the
				rule on job creation or job loss, which shall be quantified to the extent
				feasible; and
								(4)(A)a description of the
				extent of the agency’s prior consultation with elected representatives (under
				section 204) of the affected State, local, and tribal governments;
								(B)a summary of the comments and concerns
				that were presented by State, local, or tribal governments either orally or in
				writing to the agency; and
								(C)a summary of the agency’s evaluation
				of those comments and
				concerns.
								;
				(4)in subsection (d)
			 (as redesignated by paragraph (2) of this subsection), by striking
			 subsection (a) and inserting subsection (b);
			 and
				(5)in subsection (e)
			 (as redesignated by paragraph (2) of this subsection), by striking
			 subsection (a) each place that term appears and inserting
			 subsection (b).
				(b)Technical and
			 conforming amendmentThe table of sections for the Unfunded
			 Mandates Reform Act of 1995 is amended by striking the item relating to section
			 202 and inserting the following:
				
					
						Sec. 202. Regulatory impact analyses for
				certain
				rules.
					
					.
			4.Least burdensome
			 option or explanation requiredSection 205 of the Unfunded Mandates Reform
			 Act of 1995 (2 U.S.C.
			 1535) is amended by striking section 205 and inserting the
			 following:
			
				205.Least
				burdensome option or explanation requiredBefore promulgating any proposed or final
				rule for which a regulatory impact analysis is required under section 202, the
				agency shall—
					(1)identify and consider a reasonable number
				of regulatory alternatives within the range of the agency's discretion under
				the statute authorizing the rule, including alternatives required under section
				202(b)(1)(B); and
					(2)from the alternatives described under
				paragraph (1), select the least costly, most cost-effective, or least
				burdensome alternative that achieves the objectives of the
				statute.
					.
		5.Inclusion of
			 application to independent regulatory agencies
			(a)In
			 generalSection 421(1) of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 658(1)) is
			 amended by striking , but does not include independent regulatory
			 agencies.
			(b)Exemption for
			 monetary policyThe Unfunded Mandates Reform Act of 1995 (2
			 U.S.C. 1501 et seq.) is amended by inserting after section 5 the
			 following:
				
					6.Exemption for
				monetary policyNothing in
				title II, III, or IV shall apply to rules that concern monetary policy proposed
				or implemented by the Board of Governors of the Federal Reserve System or the
				Federal Open Market
				Committee.
					.
			6.Judicial
			 reviewThe Unfunded Mandates
			 Reform Act of 1995 is amended by striking section 401 (2 U.S.C. 1571) and
			 inserting the following:
			
				401.Judicial
				review
					(a)In
				generalFor any rule subject to section 202, a party aggrieved by
				final agency action is entitled to judicial review of an agency's analysis
				under and compliance with sections 202 (b) and (c)(1) and 205. The scope of
				review shall be governed by chapter 7 of title 5, United States Code.
					(b)JurisdictionEach
				court having jurisdiction to review a rule subject to section 202 for
				compliance with section 553 of title 5, United States Code, or under any other
				provision of law, shall have jurisdiction to review any claims brought under
				subsection (a) of this section.
					(c)Relief
				availableIn granting relief in an action under this section, the
				court shall order the agency to take remedial action consistent with chapter 7
				of title 5, United States Code, including remand and vacatur of the
				rule.
					.
		7.Effective
			 dateThis Act shall take
			 effect 90 days after the date of enactment of this Act.
		
